UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X

NYU WINTHROP HOSPITAL,
                                                                      ORDER
                                   Plaintiff,
                                                                      CV 17-6114 (JMA) (GRB)
                 -against-

MICROBION CORPORATION,

                                   Defendant.

------------------------------------------------------------------X
GARY R. BROWN, United States Magistrate Judge:

        By this action, plaintiff NYU Winthrop Hospital (“Winthrop”) seeks to correct the

inventorship attributions of U.S. Patent Nos. 9,408,393 (“the ’393 patent”), 9,028,878 (“the ’878

patent”), and 8,389,021 (“the ’021 patent”) (collectively the “Microbion Patents”). DE 1 ¶1.

These patents relate to Bismuth Thiols (“BTs”), alleged to be “a novel class of antimicrobial

agents with broad applications.” Id. This matter is before the undersigned upon the referral of

the district judge for all discovery disputes. DE 15. Presently before the Court is a portion of a

motion to compel relating to certain documents withheld ostensibly under the attorney-client and

work product privileges and purportedly relating, in large measure, to invention disclosure forms

prepared in connection with innovations concerning BTs that may concern the patents at issue.

        Background

        The following allegations are drawn from the Complaint herein: Plaintiff claims that the

inventions are attributable, in whole or in part, to the work of Dr. Phillip Domenico, who was


                                                        1
employed by Winthrop through 2005, and during which period, Winthrop obtained several

patents relating to BTs (the “Winthrop Patents”) and Domenico was contractually bound to

assign all inventions relating to BTs to Winthrop. DE 1, ¶ 17. After the employment

relationship with Domenico ended, Microbion entered into a license and non-disclosure

agreement with Winthrop. Id. at ¶ 18. Even after the termination of the employment

relationship, Domenico had a continuing obligation to assign all inventions and improvements

made to BTs to Winthrop if such advancements were made based upon confidential information

acquired during his employment. Id. at ¶ 17. Winthrop further alleges that Domenico

subsequently became a consultant and/or employee of Microbion, and that his duties included

“assisting in drafting the patent applications for the Microbion patents.” Id. at ¶¶ 20, 28.

       Microbion requested that Winthrop provide Domenico’s notebooks to assist in its

endeavors; Winthrop did so “with the understanding that Dr. Domenico, acting as a consultant

for Microbion, would review the notebooks to assist Microbion in understanding the chemistry

of the BTs and/or developing products utilizing Dr. Domenico’s inventions.” Id. at ¶ 22.

Notwithstanding the various non-disclosure obligations arising from the licensing agreement and

employment arrangements, Microbion disclosed and claimed, in obtaining the Microbion

Patents, confidential information and inventions made on behalf of Winthrop. Id. at ¶ 23.

       Each of the Microbion Patents lists Dr. Brett Hugh James Baker as the sole inventor. Dr.

Baker assigned his rights in the Microbion Patents to Microbion. Id. at ¶¶ 7, 30.

“Notwithstanding Dr. Domenico’s involvement in the conception of the inventions and

preparation of the patent applications for the Microbion Patents, Microbion did not name Dr.



                                                 2
Domenico as an inventor on these applications.” Id. at ¶¶ 29. On these facts, the complaint

purports to set forth three causes of action seeking an order pursuant to 35 U.S.C. § 256 requiring

the Director of the Patent and Trademark Office to issue a certificate of correction amending the

inventorship status of each of the Microbion Patents. Winthrop also seeks attorneys’ fees under

35 U.S.C. § 285.

       Procedural History

       This matter was commenced in October 2017 by the filing of a complaint. DE1. Judge

Azrack held an initial conference in January 2018, setting forth a discovery schedule and

referring discovery disputes to the undersigned. DE 15. Within three weeks, counsel for

Microbion filed a motion to compel which was fully briefed by, and then resolved, by the parties

and denied as moot. DE 19, 20; Electronic Order dated March 15, 2018. About a month later,

counsel for Winthrop filed its first motion to compel – again briefed by the parties – but rejected

by the undersigned based on a failure to meaningfully meet and confer consistent with applicable

rules. DE 24, 25; Electronic Order dated May 7, 2018.

       By September 2018, the parties continued to spar over discovery matters. After a series

of filings which appeared, by and large, to dispute the contours of an anticipated discovery

conference, the undersigned entered an order in which the parties were again cautioned about the

importance of fully complying with the meet and confer rules. Electronic Order dated October 9,

2018. On November 2, 2018, the undersigned held a discovery conference with counsel at which

a schedule was established to brief a motion to compel documents that Microbion had withheld

from discovery, and numerous other rulings were made. DE 33.



                                                 3
       The parties then filed extensive motions relating to the withheld documents and related

issues. DE 35-46. One thing that became clear was, despite numerous cautions from the

undersigned, counsel for Microbion continued to withhold documents on the basis of asserted

relevance objections even though it made no showing or argument that production represented

any sort of burden. Compare DE 42 at 21 -24 with DE 33 at 69-70.

       In any event, the undersigned held argument regarding these motions – after again

directing counsel to attempt to work together to reduce these issues – on January 14, 2019. At

that conference, the Court worked with counsel to substantially narrow the matters at issue. Of

the ten categories at issue, after review of the papers and extensive discussion with counsel, the

undersigned ruled on eight of these categories. See generally DE 47. Regarding the remaining

two issues, counsel for Microbion asserted that “if any of this is going to be done, it should be

done with an in camera review first.” DE 47 at 66-67. The undersigned agreed to conduct such

a review under the firm belief that the quantum of material being submitted by Microbion in an

effort to protect that which it claims is privileged would be reasonably reviewable. See DE 47 at

65 (counsel’s estimate regarding one of the central categories as consisting of “probably [ ]

several hundred documents, a couple of hundred documents.”)

       Counsel’s Position Regarding Deodorant Properties of BTs

       One matter worthy of mention is a representation made to the undersigned concerning

patent claims encompassing the deodorant properties of BTs. During the conference, the

undersigned had occasion to review an invention disclosure claiming deodorant properties

associated with BTs – this invention disclosure, which had been produced to Winthrop and



                                                 4
clawed back (on the bases of relevance and privilege), was reviewed in Court with counsel for

Microbion 1 in an effort to establish some ground rules for production and withholding of

documents. As the Court had been focused primarily on the antiseptic qualities of BTs, the

undersigned was unfamiliar with any claims of deodorant properties. The following colloquy

followed:

       THE COURT: . . . I haven’t decided yet but I think [the invention disclosure forms] are
       producible but I am denying [the motion to compel] as to the ones that are clearly
       unrelated, like the first one you handed me . . . deals with an odor problem, it doesn’t deal
       with an infection problem.

       MR. SULLIVAN: Right.

       THE COURT: So I can’t come close on that one to thinking that it’s related to the
       patents at issue, right?

       MR. SULLIVAN: Right.


DE 50-1 (quoting DE 47 at 54:8–20); see also id. 48:8–14. 2

       Notwithstanding these representations to the Court, as counsel for Winthrop points out,

one of the patents-in-suit, which is attached to the Complaint in this action, explicitly claims the

following:

       Certain other embodiments . . . contemplate inclusion of . . . microparticulate BT
       compounds in . . . compositions for topical delivery to reduce underarm, foot or
       other body odors . . . BT compound, BisEDT, has been applied . . . to the axillary
       area [the armpit] in human test subjects and shown to neutralize body odors . . .


1
  The Court viewed the document in Court but, due in part to the vehement objections of counsel
for Microbion, counsel for Winthrop (who had once seen the document after its erroneous
production) was not permitted to review it.
2
  It goes without saying, Microbion shall produce the invention disclosure concerning deodorant
properties of BTs and the related documents.

                                                  5
DE 50-1 (quoting 1-2, “’878 Patent,” Col. 43:4–49). In a written response, rather than

acknowledge error, counsel for Microbion makes a convoluted argument that deodorant

properties of BTs are irrelevant to this action. DE 52. The undersigned remains both

unpersuaded and troubled.

       The In Camera Production

       Ultimately, the volume, disorganization and quality of the material produced proved

astonishing. Although the Court had repeatedly stressed to counsel that efficiency was a priority,

that counsel should meet and confer to reduce the number of conflicts and had expressed

concerns about the reasonable expectations from an in camera review, on January 29, 2019,

counsel submitted documents “in hard copy, via 27 binder volumes, and electronically via a

memory stick.” DE 49 at 1 (emphasis added). 3 Those binders fill seven bankers boxes which,

arranged in a stack, form an edifice taller than this writer. The pages are not Bates stamped, and

the exhibits provided are numbered (and some with lexical prefixes), though they are not

presented in numerical order. 4 In a purported effort to assist the Court in its review of this

mammoth production, counsel submitted three indices comprising multiple, color-coded


3
  An effort to employ the memory stick provided by counsel proved futile, as the USB drive –
which was delivered directly to Chambers upon order of the Court – is protected by password
encryption. The method used to provide this password to the undersigned – or, indeed, whether
it was provided at all – is not readily apparent.
4
  For avoidance of doubt, numerical order is commonly defined as “an arrangement of a series of
items by numbers in a sequential order.” www.oed.com. “The earliest extant example of
sequential numbering in a book is [found in] Sermo in festo praesentationis beatissimae Mariae
virginis, which was printed in Cologne in 1470.” www.theatlantic.com. This manner of
organization soon became standard.

                                                  6
spreadsheets which do little to simplify matters. DE 49 at 1-2. Unnecessary duplication and

repetition of documents appears to be so rampant as to warrant the inclusion of a “Duplicates”

column in Microbion’s Master Index.

        After the meet and confer directed by the Court – a procedure which, by design, is

intended to reduce the number of disputes and the concomitant burden on the Court and the

litigants – counsel for Microbion increased the corpus of materials to be reviewed, adding yet

another volume. DE 49 at 2; DE 54 at 1 (“After meeting and conferring with Opposing Counsel

and pursuant to the Court 's Order . . . Defendant Microbion Corporation respectfully

supplements its submission . . . via 1 binder volume”); Compare Local Rule 37.3(a) (“the

attorneys [shall] confer in good faith . . . in an effort to resolve the dispute”). 5

        Casting itself in the role of David battling the giant Goliath, throughout this litigation,

counsel for Microbion has regularly raised concerns about the costs and impact of this litigation.

See, e.g., DE 27 at 1 (“Microbion is a small, startup biosciences company with less than 10

employees developing treatments for resistant and difficult-to-treat infections. NYU is a major

university hospital with over 8,000 employees and over $1 billion in annual revenue”); 2 (“NYU

has exploited this discovery and resource asymmetry to impose costs and burdens on Microbion



5
  One of the first documents in the supplemental binder consists of an email exchange between
Dr. Baker and a patent attorney describing, in sumptuous detail, a dinner buffet to be held on a
yacht in Coal Harbor and the participant’s ability to attend based on health concerns. See
Document 4582. The only operative language in this lengthy exchange is a passing reference to
sending “some xtal data patent samples.” Id. In its index, Microbion describes this document as
“regarding patent claiming for crystals.” How counsel could consider this document subject to
privilege, appropriately described in the index or warranting supplementation of this massive
record after a meet and confer, defies imagination.

                                                    7
far in excess of what is warranted by this case”) (citing Fed. R. Civ. P. 1); DE 47 at 111 (“the

client is paying for all of this”). Counsel has even claimed that “Microbion has worked

diligently to minimize issues and avoid burdening the Court.” DE 27 at 2 (emphasis added).

Weighing the thousands of documents Microbion deposited with the Court for in camera review,

it is hard to credit this claim.

        Faced with this amalgam, the Court did not conduct a review, as there was no reasoned

way to proceed with a sampling or other review technique, nor were any such suggestions

proffered. The undersigned did, however, peruse a handful of documents in a single binder

selected at random from the 28 binders of material produced. Even without an exhaustive

review, and lacking a complete understanding of the factual details, the undersigned immediately

uncovered several exemplars far distant from the perimeters of a reasoned privilege claim. A

discussion of those items follow:

        Documents 2085 and 2084 – The “Choir Practice” Email Exchange

        Document 2085 appears to consist almost entirely of an email exchange between Drs.

Baker and Domenico about some dealings with what appears to be a third party at a different

organization asking that Domenico sign certain patent documents as a coinventor on BT-related

patent applications, which Domenico declined because of his position with Microbion. The

following exchanges largely relate to Domenico’s availability for a discussion on the topic, but

that his need to attend choir practice apparently interfered with these efforts. In a single side

thread, Baker writes to an attorney asking, in sum and substance, “can we talk about this?”, with

no response from the attorney contained in the document. One cannot even imagine any claim of



                                                  8
attorney-client or work-product privilege that could arise from these communications, not one

character of which was input by an attorney. The same could be said of Documents 2084

(which follows 2085) and 2083 (which follows 2084), each of which contains the same thread

and an additional email regarding Dr. Baker’s availability.

       Document “Seed 2841” – Administrative Patent Documents

       This conglomeration of records appears to consist of the transmission by a legal assistant

at a patent prosecution firm to Dr. Baker of a series of documents issued by government patent

offices in the U.S. and British Columbia along with a cover letter from a patent attorney. While

the cover letter could – arguably – be deemed to contain some nuggets of “advice”, the balance

of the documents, which are substantial in number, largely concern administrative issues such as

the payment of fees in connection with various patent applications and notice of missing

documents. Even assuming, arguendo, that one believed that some (redactable) portions of the

attorney letter constituted some advice subject to privilege, the balance of the documents are

clearly producible.

       Document 2036 – The Domenico Paper

       This puzzling assembly consists of a one sentence cover email from Dr. Baker to Pat

McKernan (who may have been an inhouse attorney at Microbion), along with a lengthy

scientific paper by Dr. Domenico – clearly the type of factual, scientific data that falls well

outside any claim of attorney-client privilege. The paper, dated December 10, 2009, filled with

graphs, scholarly observations and scientific conclusions, seems to have been transmitted in a

computer file curiously entitled “Domenico serial plagiarism.docx.” That same paper appears as



                                                  9
part of a different collection marked as Document 2265. In the cover email, Dr. Baker states that

he and another individual “were in the process of adapting” Dr. Domenico’s work. This appears

to evidence Winthrop’s contentions regarding the at-issue waiver given Microbion’s claims that

Baker is the exclusive inventor of all its innovations. Furthermore, the paper is plainly subject to

production. 6 Upjohn Co. v. United States, 449 U.S. 383, 395 (1981) (“The privilege only

protects disclosure of communications; it does not protect disclosure of the underlying facts by

those who communicated with the attorney”).

                                              DISCUSSION

       Upon review of Winthrop’s motion to compel, and after hearing argument and reviewing

the submissions of Microbion, the undersigned directed the production of several categories of

documents that Microbion had improperly withheld, while, in several other instances, sustained

the assertion of privilege and/or directed the parties to further meet and confer. See generally

DE 47. With respect to the two remaining categories, the undersigned determined that Winthrop

had raised colorable questions 7 about the privileges asserted, and therefore found “it would be

prudent to engage in an in camera review with respect to these documents.” Hartford Roman

Catholic Diocesan Corp. v. Interstate Fire & Cas. Co., 297 F.R.D. 22, 31 (D. Conn. 2014),

objections overruled, 2015 WL 164069 (D. Conn. Jan. 13, 2015).


6
  Obviously, the undersigned rejects Microbion’s assertion of privilege as to these documents to
the extent discussed, and these items should be produced in the manner described. Counsel
should, more importantly, extend the approach described here to other items in the production.
7
  In sum, Winthrop raised issues about, inter alia, waiver based upon the “at issue” or “sword
and shield” doctrine. United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (“the
privilege may implicitly be waived when defendant asserts a claim that in fairness requires
examination of protected communications”).

                                                10
       The very small sampling conducted by the undersigned of the massive in camera

submission made by Microbion seems to suggest that counsel failed to recognize that it was “his

responsibility in the first instance to review the documents for which he was claiming privilege,

and cull out the documents that clearly were not even remotely privileged.” McNamee v.

Clemens, No. 09 CV 1647 (SJ), 2014 WL 12775660, at *14 (E.D.N.Y. Jan. 30, 2014) (imposing

sanction where “counsel took the easy way out by simply asserting privilege” when none

existed).

       Therefore, the undersigned hereby rejects the in camera submission provided by

Microbion in this case, as the submission was, the Court finds, not made in good faith. While

other more severe sanctions for this conduct are available including, potentially, the waiver of

privilege and an award of attorneys’ fees, the Court will not impose such remedies at this time.

Rather, the undersigned will adapt the solution applied by my colleague Judge Pollak in

McNamee, supra, and direct counsel for Microbion as follows:

       1. Counsel will personally review each document for which privilege is being claimed in

            accordance with Local and Federal Rules, case authority and the Court’s prior orders

            in this action. Counsel shall, obviously, make a supplemental production of such

            documents as to which Microbion is no longer asserting a privilege;

       2. Counsel will provide a certification to the Court that he has personally reviewed each

            document and determined that the privilege is being claimed in good faith;

       3. After such review and production, advise the Court of the number of documents,

            including a page count, of the documents that remain, and provide an updated



                                                11
            privilege log as to these items.

McNamee, 2014 WL 12775660, at *19. These steps shall be completed in the next sixty days.

If a substantial number of documents remain as to which counsel claims a valid privilege exists,

the Court will appoint a Special Master to review such claims. Should that become necessary,

based upon the history of this matter, Microbion will bear all costs associated with the Special

Master. 8

                                               CONCLUSION

       Winthrop’s motion to compel is GRANTED to the extent described herein. Counsel for

Microbion will implement the steps set forth in this Order within sixty days of the date of this

opinion.

Dated: Central Islip, New York
       March 11, 2019
                                                       /s/ Gary R. Brown
                                                      GARY R. BROWN
                                                      United States Magistrate Judge




8
 The undersigned had cautioned the parties that the hiring of an outside expert to assist with the
review of these documents could become necessary, and that such a step would involve
substantial expense. See DE 47 at 55.

                                                 12
